O’CONNELL, J.,
dissenting.
Although the deceased was facing the oncoming traffic and was not, therefore, violating ORS 483.220, I think that under the circumstances of this case he was contributorily negligent as a matter of law. There are occasions when a pedestrian can walk on the highway with reasonable safety. But it is little short of suicide to be on the paved portion of a highway under the circumstances shown here. The road was relatively narrow; it was dark and misty; deceased was dressed in dark clothing; he was on the paved portion of the highway at a place where there was a reasonably smooth shoulder six feet wide suitable for walking. The jury could not reasonably find, on these facts, that the deceased exercised reasonable care for his own safety.
Perry,C. J., joins in this dissent.